COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 IN RE:                                           §               No. 08-22-00026-CV

 THE COMMITMENT OF                                §                  Appeal from the
 GILBERT FIELDING.
                                                  §             41st Judicial District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2020DCV3367)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF DECEMBER, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.